                                          Case 4:20-mc-80081-DMR Document 17 Filed 06/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AARON RICH,                                        Case No. 20-mc-80081-DMR
                                   8                    Plaintiff,
                                                                                            ORDER TO FILE DECLARATION
                                   9             v.                                         PURSUANT TO CIVIL LOCAL RULE
                                                                                            79-5(E)
                                  10     EDWARD BUTOWSKY, et al.,
                                                                                            Re: Dkt. No. 8
                                  11                    Defendants.

                                  12          This miscellaneous action relates to litigation pending in the District Court for the District
Northern District of California
 United States District Court




                                  13   of Columbia, Rich v. Bukowski et al., Case No. 18-cv-681-RJL (D.D.C.). The plaintiff in that

                                  14   case, Aaron Rich, issued a subpoena to non-party Twitter, Inc. (“Twitter”). Twitter now moves to

                                  15   quash the subpoena. [Docket No. 1.] Rich opposed. [Docket No. 9.] As part of his opposition,

                                  16   Rich filed an administrative motion to file certain supporting documents under seal. [Docket No.

                                  17   8.] The sole basis for the motion to seal is that a defendant in the D.C. action, Edward Butowsky,

                                  18   designated the documents as “Highly Confidential Information – Attorneys’ Eyes Only” under the

                                  19   terms of the D.C. parties’ protective order. Rich takes no position on whether the documents at

                                  20   issue are properly designated or should be kept under seal in this case. [Docket No. 11 at 1.]

                                  21          Civil Local Rule 79-5(e) governs requests to seal where the sole basis for sealing is that the

                                  22   documents at issue were designated as confidential by the opposing party or a non-party pursuant

                                  23   to a protective order. Under the Local Rules, the designating party must file a declaration
                                       establishing that all of the designated material is sealable. Civil L. R. 79-5(e)(1). The designating
                                  24
                                       party in this matter is Butowsky, and therefore Butowsky must show that the designated material
                                  25
                                       should be kept under seal. Accordingly, by June 8, 2020, Butowsky shall file a declaration in
                                  26
                                       compliance with Local Rule 79-5(e)(1) establishing that the documents at issue are sealable.
                                  27
                                       Failure to file a timely declaration may result in the documents being filed on the public docket.
                                  28
                                         Case 4:20-mc-80081-DMR Document 17 Filed 06/05/20 Page 2 of 2




                                   1          Because Butowsky has not appeared in this action, Rich is ordered to immediately serve a

                                   2   copy of this order on Butowsky and file a proof of service with the court.

                                   3

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: June 5, 2020

                                   7                                                    ______________________________________
                                                                                                     Donna M. Ryu
                                   8                                                          United States Magistrate Judge
                                   9
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
